DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 10/27/2021 are acknowledged and have been fully considered.  Claims 1-6 and 8-20 are now pending.  No claims are canceled; claims 1 and 8 are amended; no claims are withdrawn; no claims are new.
Claims 1-6 and 8-20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu el al. (US 2016/0106642) in view of KR20070002291 (cited on IDS filed 11/11/2019).
Nagamatsu el al. teaches composite particles based on mineral UV-screening agent and perlite (see abstract). Nagamatsu el al. teaches in a cosmetically acceptable medium, composite particles with a mean size of greater than 0.1μm, containing a matrix consisting of perlite particles and at least one mineral UV-screening agent with a mean elementary size of less than 0.1 μm (see [0002]). Nagamatsu el al. teaches the compositions also comprise at least one aqueous phase (see [0110]).  Nagamatsu el al. teaches that mineral UV-screening agents are metal oxide pigments, such as titanium dioxide and zinc oxide, and teaches that they can be coated with silicon oxides (see [0044]).  Nagamatsu el al. teaches that the composite particles provide a substantial reduction in the shininess and the absence of a greasy feel on the skin, while providing an equivalent SPF to the same concentration of loose TiO2 particles (see [0235]). Nagamatsu el al. teaches that the composite particles comprise particles of parallelepipedal shape (see [0029]), and specifically teaches that the non-spherical 
Nagamatsu el al. does not teach a silica coating, said silica representing at least 2% by weight relative to the total weight of the composite particle.
KR20070002291 teaches a composition for blocking ultraviolet radiation comprising multi-layered encapsulated titanium dioxide and silica sol as active ingredients (see abstract).  KR20070002291 teaches that the composition minimizes whitening when it is applied to the skin, improves UV-blocking effects, and feeling while using it (see abstract).  KR20070002291 teaches that the composition ratio of the said inorganic type sunscreen agent / inorganic silica sol contained in the composition for sunscreen of this invention is 85-70 / 15-30.  15-30% by weight of silica meets the limitation of the silica representing at least 2% by weight relative to the total weight of the composite particle.
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 15-30% by weight of a silica coating as taught by KR20070002291 in the formulation of Nagamatsu el al.  One would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 15-30% by weight of silica 
Regarding claim 2, Nagamatsu el al. teaches that the mean size preferably ranges between 0.1 and 30 μm (see [0030]).
Regarding claims 3 and 13, Nagamatsu el al. teaches that the composite UV-screening agent are present in the compositions of the invention in concentrations ranging from 1% to 70% by weight relative to the total weight of the cosmetic composition (see [0039]).
Regarding claims 4, 14, and 15, Nagamatsu el al. teaches that the mineral UV-screening agent is generally chosen from metal oxides, preferably titanium, zinc or iron oxides or mixtures thereof and more particularly from titanium dioxide and zinc oxide (see [0041]).
Regarding claims 5, 16, 17, and 18, Nagamatsu el al. teaches that the mineral UV-screening agent in the composite particles of the invention is preferably from 1% to 90% by weight, preferably from 2% to 80% by weight and better still from 3% to 70% by weight, relative to the total weight of a composite particle (see [0046]).
Regarding claim 6, 19, and 20, Nagamatsu el al. teaches that the mass content of perlite in the composite particles of the invention is preferably from 10% to 99% by weight, more preferentially from 20% to 98% by weight and even more preferentially from 30% to 97% by weight, relative to the total weight of a composite particle (see [0056]).
Regarding claim 8, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 10% by weight of silica to have the same properties as 15% by weight.
Regarding claim 9, Nagamatsu el al. teaches that the aqueous solution is 5% to 95% by weight and preferential from 10% to 80% by weight, relative to the total weight of the composition (see [0115]).
Regarding claim 10, Nagamatsu el al. teaches that the compositions comprise at least one oily phase (see [0075]).
Regarding claim 11, Nagamatsu el al. teaches the composition includes organic UV-screening agents (see [0116]).
Regarding claim 12, Nagamatsu el al. teaches a cosmetic process for caring for and/or making up human keratin materials, especially bodily or facial skin or the hair, comprising at least the application, to the surface of the keratin material, of at least one composition (see abstract).

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it would have been obvious to a person of ordinary skill in 
Applicant argues that the teachings of KR20070002291 only apply to spherical particles.  However, Nagamatsu el al. teaches that the composite particles comprise particles of parallelepipedal shape (see [0029]), and specifically teaches that the non-spherical composite particles are preferably platelet-shaped where the term “platelet-shaped” is understood to mean a parallelepipedal shape (see [0036] and [0037]).  
Applicant argues that the claimed silica treatment drastically decreases whitening and that that compositions comprising composite particles according to the present invention are much more photo-stable than a composition comprising TiO2.  However, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, KR20070002291 specifically teaches that an expected beneficial result is minimizing whitening when it is applied to the skin and the enhancement of safety and photostability by reducing photocatalyst activity (see abstract) and Nagamatsu el al. teaches that the composite particles can be coated with silicon oxides (see [0044]).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 15-30% by weight of a silica coating as taught by KR20070002291 in the formulation of Nagamatsu el al.  One would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, one would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 12-18, of U.S. Patent No. 10,596,083 in view of KR20070002291 (cited on IDS filed 11/11/2019).

U.S. Patent No. 10,596,083 does not claim a silica coating, said silica representing at least 1% by weight relative to the total weight of the composite particle.
The teachings of KR20070002291 have been set forth above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 15-30% by weight of a silica coating as taught by KR20070002291 in the formulation of U.S. Patent No. 10,596,083.  One would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive for the reasons set forth above.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Melissa L Fisher/Primary Examiner, Art Unit 1611